          Case 3:20-cv-00703-SDD-RLB         Document 32      05/13/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


HENSLEY CIVIL ACTION

VERSUS                           20-703-SDD-RLB

HEBERT, ETAL.

                                          RULING

        The Court, after carefully considering the Motion,^ the record, the law applicable to

this action, and the Report and Recommendation2 of United States Magistrate Judge

Richard L Bourgeois, Jr., dated March 25, 2021, to which no objection has been filed,

hereby approves the Report and Recommendation of the Magistrate Judge and adopts it

as the Court's opinion herein.

        ACCORDINGLY, the Motion to Dismiss3 is hereby GRANTED IN PART AND

DENIED IN PART.

        IT IS HEREBY ORDERED that Plaintiff's claims for monetary damages against

the Defendants in their official capacities are dismissed and the Motion in all other regards

is denied.

        IT IS FURTHER ORDERED that this matter is referred back to the Magistrate

Judge for further proceeding herein.

        Signed in Baton Rouge, Louisiana the /<^~ day of May, 2021.




                                             •7/y^
                                             ^

                                       CHIEF JUP^E SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
1 Rec. Doc. 19.
2 Rec. Doc. 14.
3 Rec. Doc. 11 .
